Citation Nr: 1215798	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  11-11 718A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
Entitlement to an effective date earlier than June 5, 2008 for an award of service connection for bilateral hearing loss.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
N. J. Nardone, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from December 1942 to September 1945.  He was also a member of the Navy Reserve from December 1949 to December 1953.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss with an evaluation of 40 percent effective June 5, 2008.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  On June 30, 2004, the Veteran filed an original claim for entitlement to service connection for hearing loss.  A July 2005 rating decision denied the claim of entitlement to service connection for hearing loss.  The Veteran was informed of the decision, including his right to appeal.  He did not appeal the decision. 
 
2.  The next claim for service connection for bilateral hearing loss was filed on June 5, 2008. 
 
 
CONCLUSIONS OF LAW
 
1.  The July 2005 rating decision denying the issue of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002). 
 
2.  The criteria for an effective date earlier than June 5, 2008, for the award of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection for bilateral hearing loss has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West Supp. 2011), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  He was afforded the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2011). 
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 
 
Governing Law and Regulations
 
In the absence of a timely perfected appeal, a rating decision is final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2011).  The decision does not become final unless the veteran is notified of the decision.  38 C.F.R. § 3.103(a) (2011). 
 
Pursuant to 38 U.S.C.A. § 5108 a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) (2011). 
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011). 
 
Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2011). 
 
An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (2011). 
 
Analysis
 
On June 30, 2004, the Veteran filed an original claim of entitlement to service connection for hearing loss.  In a July 2005 rating decision, VA denied the claim.  He was notified of the determination and his right to appeal that same month, but he did not perfect a timely appeal.  The July 2005 rating decision is therefore final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011). 
 
On June 5, 2008, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for hearing loss.  In an October 2008 rating decision, the RO denied the claim.  The Veteran appealed and in June 2010, the Board reopened the Veteran's claim and granted entitlement to service connection for bilateral hearing loss.  In a July 2010 rating decision, the RO granted service connection for bilateral hearing loss effective June 5, 2008, the date of receipt of the reopened claim.
 
The Veteran now contends that he is entitled to an earlier effective date for the grant of service connection for bilateral hearing loss.  He asserts that he should be granted an effective date based on the original claim he filed on June 30, 2004. 
 
In the current case, the Veteran's original claim was denied in July 2005.  He was notified of the determination and his right to appeal.  The Board observes that while the Veteran did not file a notice of disagreement requesting an appeal of the denial of service connection for hearing loss, in August 2005 he did submit a statement titled "RE: Notice Of Disagreement" appealing the denial of entitlement to service connection for two other disabilities.  Therein the Veteran specifically referenced the July 20065 rating decision.

The August 2005 statement arose from the same July 2005 rating decision which denied entitlement to service connection for hearing loss.  Thus, while appeals for other disabilities were filed by the Veteran, no correspondence from him concerning hearing loss was received until his claim filed on June 5, 2008.  Thus, the Veteran clearly received the July 2005 rating decision, and knew how to file a notice of disagreement and to establish an intent to appeal.  
 
Following the July 2005 determination, the Veteran's next communication indicating an intent to apply for compensation for hearing loss was received on June 5, 2008.  While the Veteran contends that an effective date of June 30, 2004 is warranted based on the date of his original claim, the effective date for an award of compensation cannot be earlier than the date of his claim to reopen.  As noted above, an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).  As the Veteran's reopened claim was received on June 5, 2008, an effective date prior to that date is not warranted, and the appeal is denied. 
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49   (1990).
 
 
ORDER
 
Entitlement to an effective date prior to June 5, 2008 for the award of service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


